Case 20-10343-LSS   Doc 3265-13   Filed 05/06/21   Page 1 of 32




                                   Exhibit 12
                      Case 20-10343-LSS             Doc 3265-13         Filed 05/06/21        Page 2 of 32


                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


          In re:                                                     Chapter 11

          BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
          DELAWARE BSA, LLC,1
                                                                     (Jointly Administered)
                                     Debtors.


                                 SEXUAL ABUSE SURVIVOR PROOF OF CLAIM

        This Sexual Abuse Survivor Proof of Claim must be submitted and received by 5:00 p.m. (Eastern Time)
on November 16, 2020. Please carefully read the following instructions included with this SEXUAL ABUSE
SURVIVOR PROOF OF CLAIM and complete ALL applicable questions to the extent of your knowledge or
recollection. If you do not know the answer to an open-ended question, you can write “I don’t recall” or “I don’t
know.” If a question does not apply, please write “N/A.” If you are completing this form in hard copy, please
write or type clearly using blue or black ink.

      The Sexual Abuse Survivor Proof of Claim must be delivered to Omni Agent Solutions, the Court-
approved claims and noticing agent (the “Claims Agent”), by either:

        (i)        Hand delivery, first class mail, or courier the original proof of claim to: BSA Abuse Claims
                   Processing, c/o Omni Agent Solutions, 5955 De Soto Ave., Suite 100, Woodland Hills, CA 91367,
                   so that it is received on or before November 16, 2020 at 5:00 p.m. (Eastern Time);2 or

        (ii)       Electronically using the interface available at: www.OfficialBSAClaims.com on or before
                   November 16, 2020 at 5:00 p.m. (Eastern Time).

        Sexual Abuse Survivor Proofs of Claim sent by email or facsimile transmission will not be accepted.

       “You” and/or “Sexual Abuse Survivor” refers to the person asserting a Sexual Abuse Claim against the
Boy Scouts of America (“BSA”) related to the Sexual Abuse Survivor’s sexual abuse. For this claim to be valid,
the Sexual Abuse Survivor must sign this form. If the Sexual Abuse Survivor is deceased or incapacitated, the
form must be signed by the Sexual Abuse Survivor’s representative or the attorney for the Sexual Abuse
Survivor’s estate. If the Sexual Abuse Survivor is a minor, the form must be signed by the survivor’s parent or
legal guardian or attorney. Any Sexual Abuse Survivor Proof of Claim signed by a representative or legal
guardian must attach documentation establishing such person’s authority to sign the claim for the Sexual Abuse
Survivor.

                                             Who Is a Sexual Abuse Survivor?


1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as
follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill
Lane, Irving, Texas 75038.
2
 If you are mailing your Sexual Abuse Survivor Proof of Claim, do not attach original documents with your Sexual Abuse Survivor
Proof of Claim.
                                                           Page 1 of 15
                   Case 20-10343-LSS         Doc 3265-13       Filed 05/06/21     Page 3 of 32


       For purposes of this Sexual Abuse Survivor Proof of Claim, the term Sexual Abuse Survivor refers to a
person who was sexually abused before turning eighteen (18) years of age.

                         Who Should File a Sexual Abuse Survivor Proof of Claim?

       This Sexual Abuse Survivor Proof of Claim is only for people who were sexually abused before turning
eighteen (18) years of age and where the sexual abuse (defined below) occurred on or before February 18, 2020.
This Sexual Abuse Survivor Proof of Claim is the way you assert an unsecured claim against BSA seeking
damages based on Scouting-related sexual abuse. Any person asserting a claim based on anything other than
childhood sexual abuse should use the General Proof of Claim form (official bankruptcy form 410).

                                             What Is Sexual Abuse?

        For the purposes of this Sexual Abuse Survivor Proof of Claim, sexual abuse means, with respect to a
child under the age of eighteen (18) at the time of the sexual abuse, sexual conduct or misconduct, sexual abuse
or molestation, sexual exploitation, sexual touching, sexualized interaction, sexual comments about a person’s
body, or other verbal or non-verbal behaviors that facilitated, contributed to, or led up to abuse, regardless of
whether or not such behavior was itself sexual or against the law, and regardless of whether the child thought the
behavior was sexual abuse at the time. Sexual abuse includes behavior between a child and an adult and between
a child and another child, in each instance without regard to whether such activity involved explicit force, whether
such activity involved genital or other physical contact, and whether the child associated the abuse with any
physical, psychological, or emotional harm. It involves behaviors including penetration or fondling of the child’s
body, other body-on-body contact, or non-contact, behaviors such as observing or making images of a child’s
naked body, showing or making pornography, or having children behave in sexual behavior as a group.

        If you have a claim arising from sexual abuse and you were at least eighteen (18) years of age at the time
the sexual abuse began or if you have a claim arising from other types of abuse, including non-sexual physical
abuse, non-sexual emotional abuse, bullying or hazing, you should consult the Notice of Deadlines Requiring
Filing of Proof of Claim and file a General Proof of Claim (Official Bankruptcy Form 410).

       For the avoidance of doubt, if you have a claim for sexual abuse and you were a child under the age of
eighteen (18) when the sexual abuse began you must complete this form.

                       You May Wish to Consult an Attorney Regarding This Matter.

        You may also obtain information from the Claims Agent by: (1) calling toll free at 866-907-2721,
(2) emailing at BSAInquiries@omniagnt.com, or (3) visiting the case website at www.OfficialBSAClaims.com
(do not contact the Claims Agent for legal advice).

                                         What If I Don’t File on Time?

        Failure to complete and return this Sexual Abuse Survivor Proof of Claim by November 16, 2020
at 5:00 p.m. (Eastern Time) may result in your inability to vote on a plan of reorganization and/or to receive
a distribution from this bankruptcy for sexual abuse related to BSA.

 Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or
 both. 18 U.S.C. §§ 152, 157 and 3571.

                                        PART 1: CONFIDENTIALITY

                                                    Page 2 of 15
                  Case 20-10343-LSS        Doc 3265-13       Filed 05/06/21    Page 4 of 32


        Unless you indicate below, your identity and your Sexual Abuse Survivor Proof of Claim will be kept
confidential, under seal, and outside the public record. However, information in this Sexual Abuse Survivor
Proof of Claim will be confidentially provided, pursuant to Court-approved guidelines, to the Debtors, the
Debtors’ counsel and retained advisors, certain insurers of BSA, the Tort Claimants’ Committee, counsel to the
Ad Hoc Committee of Local Councils (with personally identifiable information redacted), individual Local
Councils solely with respect to Sexual Abuse Claims asserted against them, attorneys at the Office of the United
States Trustee for the District of Delaware, the Future Claimants’ Representative, the Court, and confidentially
to such other persons that the Court determines need the information in order to evaluate the claim. Information
in this Sexual Abuse Survivor Proof of Claim may be required to be disclosed to governmental authorities under
mandatory reporting laws in many jurisdictions.

       This Sexual Abuse Survivor Proof of Claim (along with any accompanying exhibits and
attachments) will be maintained as confidential unless you expressly request that it be publicly available
by checking the “public” box and signing below.


        PUBLIC: I want my identity and this Sexual Abuse Survivor Proof of Claim (together with any exhibits
        and attachments) to be made part of the official claims register in these cases. My claim will be
        available for review by any and all members of the public.

 Signature:    ____________________________________________________________

 Print Name:    ____________________________________________________________




                                PART 2: IDENTIFYING INFORMATION




                                                  Page 3 of 15
                    Case 20-10343-LSS      Doc 3265-13      Filed 05/06/21   Page 5 of 32




  B.    If you have hired an attorney relating to the sexual abuse described in this Sexual Abuse
        Survivor Proof of Claim, please provide his or her name and contact information:

Law Firm Name:           Pfau Cochran Vertetis Amala PLLC
Attorney’s Name:         Michael T. Pfau
Number and Street:       403 Columbia St. Ste. 500
City:     Seattle                             State:     Washington     Zip Code:           98104
Country (not USA):       USA                  Email Address:            michael@pcvalaw.com
Telephone (Work):        (206) 462-4334       Fax No.:                  (206) 623-3624


           PART 3: BACKGROUND INFORMATION FOR SEXUAL ABUSE SURVIVOR




                                                 Page 4 of 15
                 Case 20-10343-LSS       Doc 3265-13       Filed 05/06/21   Page 6 of 32




   E.   Involvement with Scouting:

          a. Have you ever been affiliated with Scouting and/or a Scouting program?

             Yes        No

          b. When were you involved with Scouting?

I was involved with Scouting from approximately 1973 to 1975 when I was approximately 11 to 12 years

old. I do not remember my highest ranking in Scouting but I believe I was in Troop No. 288.

                                                Page 5 of 15
                   Case 20-10343-LSS         Doc 3265-13       Filed 05/06/21     Page 7 of 32


           c. What type of Scouting unit (i.e., troop) were you involved with?

                              Boy Scouts Troop No. 288

                            Cub Scouts
                            Exploring Scouts
                            Sea Scouts
                              Venturing _________________________________________________________

                              Other (please explain your involvement with Scouting):




                                PART 4: NATURE OF THE SEXUAL ABUSE

                                     (Attach additional sheets if necessary)

        For each of the questions listed below, please complete your answers to the best of your recollection.

         Note: If you have previously filed a lawsuit about your Scouting-related sexual abuse in state or federal
Court, you may attach a copy of the complaint. If you have not filed a lawsuit, or if the complaint does not contain
all of the information requested below, you must provide the information below to the extent of your recollection.

        Please answer each of the following questions to your best ability. If you do not know or recall, please so
indicate.

       If you are the survivor of sexual abuse by more than one sexual abuser, please respond to each of the
questions in this Part 4 for each sexual abuser.

   A.    Please answer “Yes” or “No” to each of the following:

          i.    Were you sexually abused by more than one person?        Yes             No

         ii.    Were you sexually abused in more than one state?         Yes         No

   B.    Please name each person who sexually abused you in relation to your involvement in Scouting.
         (“Scouting” includes Cub Scouts, Boy Scouts, Exploring Scouts, Sea Scouts and Venturing.)

         If you do not remember the name of the sexual abuser(s), provide as much identifying information about
         the sexual abuser(s) that you can recall, such as their approximate age and their relationship to Scouting
         (e.g., the Scoutmaster of Troop 100, another Troop member of Troop 200, camp staff member, etc.).
                                                    Page 6 of 15
                  Case 20-10343-LSS         Doc 3265-13       Filed 05/06/21    Page 8 of 32


I was sexually abused by Ernest Morris who was a Scoutmaster while I was in Scouting as described above.

I recall the following additional details: I believe I was in Troop No. 288.


   C.   Other than the sexual abuser(s), please identify any person(s) you can remember who were leaders or
        other adults involved in your Scouting unit or the camp(s) you attended.




   D.    What was each sexual abuser’s position, title, or relationship to you in Scouting (check all that apply)?

                  Adult Scout leader in my Scouting unit

                  Adult Scout leader not in my Scouting unit

                  Youth Scout in my Scouting unit

                  Youth Scout not in my Scouting unit

                  Camp personnel (e.g., camp staff) not in my Scouting unit

                  I don’t know

                  Other (please explain why you believe the person(s) who sexually abused you had a
              relationship with Scouting):




   E.    Where were you at the time you were sexually abused (city, state, territory and/or country)?

   At the time of the sexual abuse I was in the Bronx, New York.

   F.    What was the type of Scouting you were involved with during the sexual abuse (check all that apply)?

                   Boy Scouts

                   Cub Scouts

                   Exploring Scouts

                   Venturing

                   Sea Scouts


                                                   Page 7 of 15
                 Case 20-10343-LSS         Doc 3265-13       Filed 05/06/21    Page 9 of 32


                  Other (please explain why you believe you had a connection to Scouting during the sexual
                  abuse):




   G.   What was the Scouting unit number and physical location (city, state, territory and/or country) of the
        Scouting unit(s) or provisional troop you were in during the time of the sexual abuse?

During the sexual abuse I believe I was in Scout unit number 288, located in the Bronx, New York.

   H.   What was the name and location (city, state, territory and/or country) of the organization that chartered
        or sponsored your Scouting unit, including the organization that hosted meetings of your Scouting unit,
        during the time of the sexual abuse (e.g., church, school, religious institution, or civic group)?

        (Note that such organizations are not currently parties to the bankruptcy so if you believe you may have
        a claim against any such organization you must take additional action to preserve and pursue any such
        claim.)

I believe the organization that chartered or sponsored my Scouting unit during the time of the sexual abuse

was the St. James’ Church located in the Bronx, New York and the Archdiocese of New York.


   I.   What was the name of the BSA Local Council(s) affiliated with your Scouting unit(s), any Boy Scout
        camp or other Scouting activity during the time of the sexual abuse?

        (Note that such BSA Local Councils are not currently parties to the bankruptcy so if you believe you
        may have a claim against any such BSA Local Council(s) you must take additional action to preserve
        and pursue any such claim.)

I do not recall the name of the local council that was involved with his Scouting unit; however, according

to BSA’s local council locator, the Greater New York Council is responsible for Scouting units in the area

Claimant’s Scouting unit was located.


   J.   In which of the following places did the sexual abuse take place? Check all that apply.

                  At or in connection with a Scout meeting.

                  At or in connection with a Scout camp.

                  At or in connection with another Scouting-related event or activity (please explain):




                                                  Page 8 of 15
                Case 20-10343-LSS         Doc 3265-13       Filed 05/06/21    Page 10 of 32


                  Other (please explain – for example, schools, churches, cars, homes or other locations):

                  Some of the sexual abuse occurred at overnight Scout gatherings at Ernest Morris’

                  home.

   K.   When did the first act of sexual abuse take place? If you do not remember the calendar date, what school
        grade were you in at the time and what season of the year was it (spring, summer, fall, winter), and what
        age were you when it started? If the sexual abuse took place over a period of time, please state when it
        started and when it stopped. If you were sexually abused by more than one sexual abuser indicate when
        the sexual abuse by each of the sexual abusers started and stopped.

I believe the first act of sexual abuse by Ernest Morris happened in approximately 1973 or 1974 and

ended in approximately 1974. I was approximately 11 to 12 years old during the sexual abuse.


   L.   Please describe what happened to you. You can provide a description in your own words and/or use the
        checkboxes below.

         i.   About how many times were you sexually abused?

                  I was sexually abused once.

                  I was sexually abused more than once.

        If you were sexually abused more than once, please state how many times (if you recall):

        See below narrative.

   M.   Please describe what happened to you. You can provide a description in your own words and/or use the
        checkboxes below. (Check all that apply.) Please note that the boxes are not meant to limit the
        characterization or description of your sexual abuse.

         i.   What did the sexual abuse involve? See below narrative.

                 The sexual abuse involved touching outside of my clothing.

                  The sexual abuse involved touching my bare skin.

                  The sexual abuse involved fondling or groping.

                  The sexual abuse involved masturbation.

                  The sexual abuse involved oral copulation / oral sex.

                  The sexual abuse involved the penetration of some part of my body.

        ii.   Did any of the following occur in connection with the sexual abuse: See below narrative.

                  The acts of sexual abuse against me also involved other youth.

                                                  Page 9 of 15
                 Case 20-10343-LSS         Doc 3265-13       Filed 05/06/21     Page 11 of 32


                   The sexual abuse involved photographs or video.

                   Even though I did not want it, my body responded sexually to the sexual abuse.

                   The sexual abuse involved actual or implied threats of violence or other adverse
                   consequences if I disclosed the sexual abuse.

                   The sexual abuse involved gifts, privileges, experiences, and other rewards or bribes in
                   addition to the activities and awards normally part of Scouting.

                   The sexual abuser(s) made my family think they could be trusted.

                   At the time of the sexual abuse, my family or I had significant financial, social, behavioral
                   or other challenges.

        If you wish to provide a narrative, please describe the sexual abuse in as much detail as you can recall
        in the lines below. You may attach additional pages if needed.



The sexual abuse by Ernest Morris occurred over a two-year period from 1973 to 1974 when I was a

young child of 11 or 12 years old.




The abuse began after Ernest Morris invited me and some other scouts over for a sleepover. Morris

fondled and molested all of the boys at the sleepover. Morris continued to abuse me multiple times, and

very frequently over the next two years. Morris abused me regularly and consistently. Morris preyed on

my vulnerability as a child and ruined my life for years to come.



The sexual abuse Morris inflicted on me was horrible. The sexual abuse included Morris touching me

over and underneath my clothing, and fondling, along with the other boys at the first sleepover. This

abuse continued and it escalated. I remember Morris masturbating me. I remember Morris orally

copulating me. I remember Morris anally raping me and penetrating my body. The sexual abuse

occurred multiple times at locations such as: Morris’ home, at movie theaters, in cars, and on troop

camping trips. I trusted Morris because he was our Scoutmaster. I never reported the abuse to anyone at

the time, and I struggle with this abuse and subsequent silence to this day.
                                                  Page 10 of 15
                Case 20-10343-LSS         Doc 3265-13       Filed 05/06/21    Page 12 of 32




   N.   Did you or anyone on your behalf tell anyone involved in Scouting about the sexual abuse at or about
        the time of the sexual abuse? Yes            No

   O.   Did you or anyone on your behalf report the sexual abuse to law enforcement or investigators at or about
        the time of the sexual abuse? Yes          No

   P.   If you can remember anyone you may have ever told about the sexual abuse at the time, including anyone
        involved with Scouting, friends, relatives, and/or law enforcement, please list their name and when you
        told them.




   Q.   Did you have any relationship with your sexual abuser outside of Scouting? Check all that apply:

                 Religious organization leader, member, volunteer

                 Family member or relative

                 Coach/athletics

                 Teacher

                 Neighbor

                 Other (please explain and add any other information you remember to the categories above):




   R.   Are you aware of anyone who knew about the sexual abuse?

I believe the following people were also sexually abused by the same perpetrator(s): other Scouts in my

troop. I believe the following people knew about the sexual abuse: other Scouts in my troop.




                                                 Page 11 of 15
                 Case 20-10343-LSS         Doc 3265-13       Filed 05/06/21    Page 13 of 32


                                 PART 5: IMPACT OF SEXUAL ABUSE

                                   (Attach additional pages if necessary)

       (If you currently cannot describe any harm you have suffered on account of the sexual abuse, you
may omit this section for now. However, you may be asked to provide the information requested at a later
date.)

   A.    Please describe how you were impacted, harmed, damaged, or injured in ways that you now connect as
         being related to the sexual abuse you described above. (Check all that apply.) You can provide a
         description in your own words and/or use the checkboxes below. Please note that the boxes are not
         meant to limit the characterization or description of the impact(s) of your sexual abuse.

                  Psychological / emotional health (including depression, anxiety, feeling numb, difficulty
                  managing or feeling emotions including anger)

                  Post traumatic stress reactions (including intrusive images, feelings from the abuse, numbing
                  or avoidance behaviors)

                  Physical health (including chronic disease, chronic undiagnosed pain or physical problems)

                  Education (including not graduating high school, being unable to finish training or education)

                  Employment (including difficulties with supervisors, difficulty maintaining steady
                  employment, being fired from jobs)

                  Intimate relationships (including difficulty maintaining emotional attachments, difficulty with
                  sexual behavior, infidelity)

                  Social relationships (including distrust of others, isolating yourself, not being able to keep
           healthy relationships)

                  Alcohol and/or substance abuse (including other addictive behavior such as gambling)

                  Other (please explain and add any other information you remember to the categories above)

         If you wish to provide a narrative, please describe how you were impacted, harmed, damaged, or injured
         in ways that you now connect as being related to the sexual abuse you described above in as much detail
         as you can recall in the lines below. You may attach additional pages if needed. See below narrative.

I believe I have suffered the following problems as a result of the sexual abuse: anxiety, anger, shame, guilt,

depression, hypervigilance, substance abuse issues, trust issues, marriage and divorce problems,

interference with my academic stature, and a failure to reach my true professional potential.




                                                  Page 12 of 15
                 Case 20-10343-LSS       Doc 3265-13       Filed 05/06/21    Page 14 of 32


I continue to struggle with depressive thoughts related to this experience. I have attended years of therapy

to try to overcome my abuse and yet the memories are still so painful. After I was abused I began to

experience severe distress.


My overall anxiety worsened as it became clear that Ernest Morris likely abused more kinds for many

years. It is upsetting to have to talk about these very old and traumatizing memories. I thought that I would

struggle less as I began to grow older but I am living the aftermath of this abuse every day.




                                                        I still carry a lot of shame with me in my life from

this abuse and the way it impacted my life.




                                PART 6: ADDITIONAL INFORMATION

   A.    Prior Litigation.

         i.   Was a lawsuit regarding the sexual abuse you have described in this Sexual Abuse Survivor Proof
              of Claim filed by you or on your behalf.
              Yes        No     (If “Yes,” you are required to attach a copy of the complaint.)
   B.    Prior Bankruptcy Claims. Have you filed any claims in any other bankruptcy case relating to the
         sexual abuse you have described in this Sexual Abuse Survivor Proof of Claim? Yes   No       (If
         “Yes,” you are required to attach a copy of any completed claim form.)

   C.    Payments. Have you received any payments related to the sexual abuse you have described in this
         Sexual Abuse Survivor Proof of Claim from any party, including BSA? Yes     No

                                                Page 13 of 15
              Case 20-10343-LSS        Doc 3265-13       Filed 05/06/21   Page 15 of 32


     i.      If yes, how much and from whom?
             ________________________________________________________________

D.   Current Bankruptcy Case. Are you currently a debtor in a bankruptcy case? Yes        No

     i.     If yes, please provide the following information:

            Name of Case: ___________________________ Court: _______________________________

            Date filed: _______________________________ Case No. ____________________________

             Chapter: 7   11   12      13            Name of Trustee:
          ______________________________



                 "Signature page follows – you must complete and sign the next page"




                                              Page 14 of 15
                 Case 20-10343-LSS         Doc 3265-13       Filed 05/06/21   Page 16 of 32


                                                SIGNATURE

        To be valid, this Sexual Abuse Survivor Proof of Claim must be signed by you. If the Sexual Abuse
Survivor is deceased or incapacitated, the form must be signed by the Sexual Abuse Survivor’s representative or
the attorney for the Sexual Abuse Survivor’s estate. If the Sexual Abuse Survivor is a minor, the form must be
signed by the Sexual Abuse Survivor’s parent or legal guardian, or the Sexual Abuse Survivor’s attorney. (Any
form signed by a representative or legal guardian must attach documentation establishing such person’s authority
to sign this form for the Sexual Abuse Survivor.)

Penalty for presenting a fraudulent claim is a fine of up to $500,000 or imprisonment for up to 5 years, or
both. 18 U.S.C. §§ 152, 157 and 3571.

Check the appropriate box:

       I am the Sexual Abuse Survivor.

       I am the Sexual Abuse Survivor’s attorney, guardian, kinship (or other authorized) caretaker, executor,
       or authorized representative.

      Other (describe):
______________________________________________________________________________________

I have examined the information in this Sexual Abuse Survivor Proof of Claim and have a reasonable
belief that the information is true and correct.

I declare under penalty of perjury that the foregoing statements are true and correct.




                                                  Page 15 of 15
FILED:                                                            CLERK                                                             0                                                           INDEX NO.
                               Case 20-10343-LSS                                 Doc 3265-13                            Filed 05/06/21                             PageRECEIVED
                                                                                                                                                                        17 of 32 NYSCEF:




          NEW YORK                     STATE          SUPREME                    COURT



                                                                                                                                                     Index        No.:


                                                                                                                                                     Date        Filed:
                                                                                       Plaintiff,
                                                                                                                                                     SUMMONS
          -against-

                                                                                                                                                     Plaintiff        designates
                    JAMES'
          ST.                         CHURCH;               and       ARCHDIOCESE                               OF     NEW                                           as the            place     of trial.
          YORK,
                                                                                                                                                     The     basis             of venue          is one
                                                                                       Defendants.                                                   defedant's                  residence.


                                                                                                                                                     Child         Victims              Act      Proceeding
                                                                                                                                                     22      NYCRR                202.72




         TO THE            ABOVE-NAMED                             DEFENDANTS:


                         YOU          ARE       HEREBY                SUMMONED                       to       answer          the       complaint                in this         action         and    to    serve         a

         copy       of    your        answer,        or,    if     the     complaint            is not           served           with        this        summons,                to     serve        a notice        of

         appearance,              on the     plaintiff's             attorneys         within            20     days        after       the     service          of this          su-ns,                exdusive
         of   the                of    service       (or         within       30     days       after           the     service           is     complete                 if    this      ==----.na            is    not
                         day
         personally            delivered           to you         within       the    State         of New             York);         and       in case           of your          failure        to appear           or

         answer,          judgment          will     be taken              against        you       by     default          for     the       relief         a-Ad                      in the     complaint.


         Dated:



                                                                                     Respectfully                    Yours,


                                                                                     MARSH                 LAW FIRM                      PLLC




                                                                                     By                                 ,
                                                                                            J        es R.            Marsh
                                                                                            J            ifer     Freeman
                                                                                            Robert              Lewis
                                                                                            jamesmarsh@marsh.law
                                                                                            jenniferfree-@marsh-law
                                                                                            robertlewis@macsh.law
                                                                                                                                          1101
                                                                                            31 Hudson                   Yards,                       Floor
                                                                                            New           York,         NY          10001-2170
                                                                                            Phone:              212-372-3030




                                                                                                    1 of 16
FILED:               CLERK                                        0                                   INDEX NO.
         Case 20-10343-LSS   Doc 3265-13                 Filed 05/06/21                 PageRECEIVED
                                                                                             18 of 32 NYSCEF:




                              PFAU       COCHRAN                  VERTETIS             AMALA   PLLC




                              By
                                   Vincent           . Na
                                   Anelga       Doumanian

                                   vnappo@pcyalaw.com
                                   ader:Men@pcyalaw.com
                                                                        1101
                                   31 Hudson             Yards,                Floor
                                   New       York,       NY       10001-2170


                                   Attorneys         for    Plaintiff




                                                     2



                                       2 of 16
FILED:                                                           CLERK                                                           0                                                           INDEX NO.
                               Case 20-10343-LSS                                         Doc 3265-13                      Filed 05/06/21                         PageRECEIVED
                                                                                                                                                                      19 of 32 NYSCEF:




          NEW YORK                        STATE            SUPREME                   COURT



                                                                                                                                                   Index         No.:


                                                                                                                                                   COMPLAINT
                                                                                            Plaintiff,


           -against-

                                                                                                                                                   Child         Victims              Act     Proceeding
                  JAMES'
           ST.                         CHURCH;                 and        ARCHDIOCESE                           OF      NEW                        22    NYCRR                  202.72
           YORK,


                                                                                            Defendants.




                        Plaintiff                                              by         and     through          his      attorneys,             the     Marsh             Law       Firm          PLLC       and


         Pfau     Cochran              Vertetis        Amala              PLLC,           respectfully             alleges          for    his     complaint              the       following:


                                                                                    I.             INTRODUCTION

                         1.             This         case       arises         from             childhood            sexual           abuse          and         exploitation                 that     Plaintiff


                                                                                                       defendants'
                                          suffered          at the         hands         of the                               Scout         leader         and        volunteer,             Ernest     Morris,


         who      the     defendants               knew        or should             have        known        posed         a danger             to him         and      other        children.         Despite


         their    knowledge,                 the     defendants              failed         to take         reasonable              steps        to protect            Plaintiff


         from      the        danger         of    being       sexually             abused          by    Ernest          Morris.           As      a result,           Ernest         Morris         was      able


         to use     his        position           as a Scout              leader         and     volunteer           with      the        defendants             to     sexually             abuse     Plaintiff




           II.               PROCEEDING                        IN         ACCORDANCE                            WITH           CPLR              214-G          AND          22      NYCRR             202.72

                        2.              This        complaint              is filed         pursuant          to    the     Child          Victims          Act         (CVA)           2019         Sess.     Law


         News       of N.Y.            Ch.        11 (S.    2440),          CPLR           214-G,         and      22     NVCRR             202.72.             The       CVA          opened         a historic


         one-year             one-time            window            for     survivors             of     childhood            sexual         abuse         in     the      State        of    New       York       to


         pursue         lapsed         claims.         Prior        to the         passage         of the       CVA,         Plaintiff's             claims           were         time-barred           the    day




                                                                                                         3 of 16
FILED:                                                                   CLERK                                                                         0                                                                  INDEX NO.
                               Case 20-10343-LSS                                               Doc 3265-13                                  Filed 05/06/21                                  PageRECEIVED
                                                                                                                                                                                                 20 of 32 NYSCEF:




         he turned            22 years            old.            The         enactment                of the            CVA           allows               Plaintiff,           for        the     first         time        in his       life,        to


         pursue        restorative              justice             in New                  York        State.


                                                                                                        IIL                 PARTIES

                        3.                Plaintiff                                                        is      an    adult         male             who         currently                resides              in




                        4.                While              he    was              a minor,               Plaintiff                                                        was             a victim                of        one     or     more


         criminal            sex     acts      in      the        State         of      New           York,             including                 sexual            acts      that          would            constitute               a sexual


         offense        that        revives           Plaintiff's                   claim           under          the     Child            Victims              Act.


                        5.                At    all      relevant               times          Plaintiff                                                        was        a minor                participating                     in the         Boy

                                                                                                                                                                                                            James'
         Scouts        of America                 program                    that     was          operated              and     controlled                    by     defendants                    St.                        Church;              and


         the      Archdiocese                   of        New                York            (all       defendants                     are            collectively                    referred               to        herein          as          "the


         defendants").


                        6.                Ernest          Morris               ("Morris")                   was          a Scout            leader             or volunteer                   that          the        defendants              used


         and       relied          upon         as       a    Scout                 leader           and           volunteer                to        serve         Plaintiff                and          other           children             who


         participated               in their          Boy         Scout             program,             including               as a Scout                    leader         of Plaintiff's                      Boy         Scout        Troop.


                        7.                During             the    time             that      Morris              served        as a Scout                   leader        or volunteer                      for       the     defendants,


         he    used          his     position                as    a Scout                  leader            or     volunteer                   to     groom              and         to     sexually                   abuse        Plaintiff




                                                                                James'
                        8.                Defendant                 St.                             Church               ("SJC")             was            a not-for-profit                        corporation                     organized


         under       New           York        law       with           its    principal               place            of business                    in    or around                New           York,              New       York.


                        9.                To    the       extent              that     defendant                   SJC      was        a different                  entity,            corporation,                     or organization



         during        the         period        of      time           in     which               Morris            used        his        position                as a Scout                    leader           and        volunteer                 to



         sexually            abuse          Plaintiff,              such             entity,          corporation,                     or        organization                    is     hereby               on        notice         that         it     is




                                                                                                                                       4



                                                                                                                     4 of 16
FILED:                                                               CLERK                                                                        0                                                            INDEX NO.
                              Case 20-10343-LSS                                           Doc 3265-13                                  Filed 05/06/21                             PageRECEIVED
                                                                                                                                                                                       21 of 32 NYSCEF:




         intended           to be      a defendant               in     this        lawsuit                 and      is named                in    the       caption            and      in     this    complaint               as St.


         James'
                       Church.


                        10.            To      the     extent         that         defendant                  SJC         is a successor                     to a different                   entity,        corporation,                or


         organization               which          existed           during              the     period              of    time          during            which            Morris            used      his     position           as a


         Scout        leader          and      volunteer                to        sexually                  abuse           Plaintiff,                including                 any      entity,         corporation,                    or


         organization                 that       subsequently                        or         eventually                      merged                into           SJC,         such           predecessor                   entity,


         corporation,               or organization                   is hereby                 on notice                 that      it is intended                    to be a defendant                       in this        lawsuit


                                                                                                                                             James'
         and     is named            in the      caption             and          in this            complaint                  as St.                         Church.


                        11.            All       such          SJC-related                       entities,                corporations,                        or      organizations                    are         collectively

                                                                                                                    "SJC."
         identified           and     referred             to herein              as defendant


                        12.            Defendant                Archdiocese                          of     New           York          ("ADNY")                      was       a not-for-profit                    corporation


         organized            under          New       York          law          with         its    principal                 place        of business                  in    or    around            New          York,       New

                                                                                                                                                                        James'
         York,        and     at all     relevant             times          owned,              operated,                 and         controlled               St.                      Church.


                        13.            To       the         extent           that          defendant                      ADNY               was           a        different          entity,           corporation,                    or


         organization               during           the     period           of     time             in     which              Morris            used         his      position            as a Scout                leader       and


         volunteer            to    sexually          abuse          Plaintiff,                such          entity,            corporation,                   or organization                    is hereby             on     notice


         that    it is intended              to be a defendant                           in this           lawsuit          and        is named                in the       caption            and      in this        complaint


         as the       Archdiocese                of New              York.


                        14.            To      the     extent         that        defendant                   ADNY                is a successor                     to a different                entity,          corporation,


         or organization                which              existed         during              the         period          of     time       during             which           Morris           used         his    position            as


         a Scout         leader          and         volunteer               to     sexually                  abuse             Plaintiff,               including              any      entity,          corporation,                   or


         organization                that       subsequently                       or       eventually                     merged                 into         ADNY,                 such        predecessor                   entity,




                                                                                                                                   5



                                                                                                               5 of 16
FILED:                                                              CLERK                                                             0                                                          INDEX NO.
                              Case 20-10343-LSS                                        Doc 3265-13                             Filed 05/06/21                     PageRECEIVED
                                                                                                                                                                       22 of 32 NYSCEF:




         corporation,               or organization                  is hereby               on notice           that       it is intended             to be a defendant                         in this     lawsuit


         and     is named            in the        caption          and         in this        complaint             as the          Archdiocese             of New              York.


                        15.            All     such          ADNY-related                          entities,         corporations,                or      organizations                    are      collectively

                                                                                                            "ADNY."
         identified           and     referred         to herein                as defendant


                        16.             Given         their         relationship,                   defendants                 SJC     and     ADNY              are        collectively             referred             to


         below        as SJC.




                       20.              The      amount             of     damages                sought        exceeds            the jurisdictional                  limits       of     all     lower         courts


         which        would          otherwise          have             jurisdiction.


                                                                           V.                 STATEMENT                          OF        FACTS

                       21.             Plaintiff                                                  repeats        and       re-alleges          the     above       allegations.


                       22.              SJC        obtained              a charter             agreement                  from       the    Boy        Scouts          of     America              and      Greater


         New         York         Councils,           Boy       Scouts                of     America            (formerly              known           as the      Manhattan                     Council)           that


         allowed            and     enabled          SJC       to        operate            and     control         Plaintiff's             Boy      Scout        Troop           subject           to     the    rules


         and     regulations             of    the     Boy           Scouts            of     America             and       Greater          New          York     Councils,                 Boy         Scouts           of


         America            (formerly          known            as the           Manhattan                 Council).


                       23.              SJC        sponsored               the     Troop            that      Plaintiff           belonged           to    when         he      was        sexually          abused


                      defendants'
         by    the                            Scout           leader            and        volunteer,           Ernest           Morris.




                                                                                                                           6



                                                                                                           6 of 16
FILED:                                                                     CLERK                                                                 0                                                                 INDEX NO.
                                   Case 20-10343-LSS                                          Doc 3265-13                               Filed 05/06/21                            PageRECEIVED
                                                                                                                                                                                       23 of 32 NYSCEF:




                            24.               SJC         hosted       the       meetings              of    Plaintiff's                 Boy        Scout          Troop          and         organized                  the     Troop's



         Scouting                activities           and      events,            including               meetings,                camping               trips,     merit         badge              activities,               and    other


         outings.


                            25.              At     all     relevant         times            the     defendants,                  through               their     agents,             servants,               and       employees,


         managed,                  maintained,                 operated,                and         controlled               the        Boy         Scout          Troop           that           Plaintiff             belonged              to


                                                                                               defendants'
         when          he was              sexually           abused             by    the                                   Scout            leader         and     volunteer,                    Ernest           Morris.


                            26.              At     all     relevant         times            the     defendants,                  through               their     agents,             servants,               and       employees,


         held         out     their         agents,          servants,                and      employees                to        the     public           as those          who             managed,                    maintained,


         operated,                and       controlled               the     Boy             Scout        Troop          that           Plaintiff           belonged               to        when             he    was          sexually


         abused             by     one       of their         Scout          leaders           and        volunteers,                   Ernest           Morris.


                            27.              At     all     relevant              times        the        defendants                were            responsible                  for        the      hiring             and      staffing,


         and      did        the      hiring         and       staffing,              for     the     Scout       leaders                and        volunteers              of     the        Boy         Scout           Troop         that


         Plaintiff            belonged                to     when           he     was         sexually           abused                by     their         Scout         leader             and        volunteer,                  Ernest


         Morris.


                            28.              At      all     relevant              times            the      defendants                   were           responsible                   for         the        recruitment                and



         staffing            of     the       Scout          leaders             and        volunteers            for        the        Boy          Scout         Troop           that           Plaintiff             belonged              to


         when          he was              sexually           abused             by    their        Scout        leader            and        volunteer,             Ernest             Morris.


                            29.              At     all      relevant             times         the         defendants                  were         responsible                  for        supervising                      the     Scout


         leaders            and       volunteers               for     the        Boy         Scout          Troop           that        Plaintiff           belonged                  to    when             he     was         sexually


         abused             by     their       Scout         leader          and       volunteer,              Ernest             Morris.


                            30.              At     all     relevant         times            the     defendants                  held        themselves              out         to the           public           as the          owners


         of     the     Boy           Scout         Troop            that        Plaintiff           belonged                to     when            he     was       sexually                abused                by    their        Scout


         leader         and        volunteer,               Ernest          Morris.




                                                                                                                                    7



                                                                                                                 7 of 16
FILED:                                                                 CLERK                                                              0                                                              INDEX NO.
                               Case 20-10343-LSS                                       Doc 3265-13                             Filed 05/06/21                                  PageRECEIVED
                                                                                                                                                                                    24 of 32 NYSCEF:




                        31.               At     all    relevant           times         the      defendants              materially               benefited                    from        the      operation            of    the


                                                                                                                                                                                               defendants'
         Boy         Scout      Troop           that       Plaintiff        belonged               to when          he was            sexually             abused                by    the                                Scout


         leader        and      volunteer,              Ernest          Morris,          including           the     services             of Morris                  and        the      services          of those            who


         managed              and      supervised                Morris.


                        32.               At     all    relevant           times       the       defendants,              through             their      agents,                servants,            and     employees,


         managed,              maintained,                    operated,            and         controlled           the        Boy        Scout          Troop                 that      Plaintiff          belonged              to


                                                                                                  defendants'
         when          he     was         sexually              abused          by       the                                   Scout          leader            and            volunteer,               Ernest         Morris,



         including             their      leaders            and       volunteers.


                        33.               At     all    relevant           times       the       defendants,              through             their      agents,                servants,            and     employees,


         managed,              maintained,                    operated,            and         controlled           the        Boy        Scout          Troop                 that      Plaintiff          belonged              to


                                                                                                  defendants'
         when          he     was         sexually              abused          by       the                                   Scout          leader            and            volunteer,               Ernest         Morris,



         including             their      policies             and     procedures                regarding           the       sexual            abuse          of     children.


                        34.               At      all       relevant          times            Ernest        Morris             was          a    Scout              leader            and        volunteer              of     the


         defendants                 who        Plaintiff           believes          held        the     position          of        Scout        leader             of        the     Boy        Scout          Troop         that


         Plaintiff           belonged             to when              he was         sexually            abused          by     Morris.


                        35.               At     all    relevant           times         Ernest          Morris         was          on   the      staff         of,       was         an    agent         of,    or     served


         as an employee                      or volunteer                of the       defendants.


                        36.               At      all       relevant          times         Ernest          Morris             was        acting           in        the        course            and      scope         of      his


         position            with      the      defendants.


                        37.               When             Plaintiff       was        a minor,           he registered                 with        the     defendants                     as a member                  of their



         Boy         Scout          Troop          and        paid       them         a fee         to    participate                as    a member                       of     their       Boy          Scout          Troop,



         including             their      meetings,                camping            trips,      merit      badge             activities,            and        other           outings.




                                                                                                                           8



                                                                                                            8 of 16
FILED:                                                               CLERK                                                                0                                                       INDEX NO.
                             Case 20-10343-LSS                                          Doc 3265-13                                Filed 05/06/21                       PageRECEIVED
                                                                                                                                                                             25 of 32 NYSCEF:




                      38.              At       all     relevant           times        the        defendants,                 through          their      agents,         servants,            and    employees,


         held      Ernest          Morris          out        to the       public,         to Plaintiff,               and         to his      parents,            as their      agent.


                      39.              At       all     relevant           times        the        defendants,                 through          their      agents,         servants,            and    employees,


         held     Ernest         Morris           out     to the       public,          to Plaintiff,              and         to his     parents,            as having          been      vetted,          screened,


         and      approved            to serve            as one           of their          Scout          leaders            and    volunteers.


                      40.              At       all      relevant           times        Plaintiff            and        his       parents           reasonably            relied        upon         the    acts     and


         representations                  of      the     defendants,                  through          their        agents,             servants,            and     employees,                and     reasonably


         believed           that     Ernest             Morris            was      one        of    their       agents             who       was        vetted,        screened,           and        approved           to


         serve      as one          of their            Scout        leaders           and      volunteers.


                      41.              At       all      relevant            times         Plaintiff            and        his       parents            trusted        Ernest          Morris         because          the


         defendants            held         him         out    as someone                who           was      safe       and       could       be trusted             with     the      supervision,              care,


         custody,          and       control            of Plaintiff.


                      42.              At       all      relevant           times          Plaintiff          and        his       parents           believed           that     the     defendants             would


         exercise       such         care       as would             a parent            of ordinary               prudence               in comparable                  circumstances                 when         those


         defendants             assumed                 supervision,               care,        custody,             and        control         of    Plaintiff.


                      43.              The            defendants                were       responsible                   for       selecting            and       supervising             the     Scout        leaders


         and      volunteers            of      Plaintiff's               Boy        Scout         Troop,          including              the        Troop's          Scout       leader         and     volunteer,


         Ernest       Morris,          when             he used           that       position          with        the     defendants                 to   sexually            abuse      Plaintiff.


                                                                                                                                                                                                       defendants'
                      44.              When              Plaintiff           was        a minor,              Ernest             Morris          used         his    position           as the


         Scout       leader         and        volunteer             to     sexually            abuse         him.


                      45.              Plaintiff              was         sexually           abused           by      Ernest          Morris            when         Plaintiff         was       approximately


         11 to      12 years           old.




                                                                                                                               9



                                                                                                             9 of 16
FILED:                                                                   CLERK                                                                          0                                                                  INDEX NO.
                                 Case 20-10343-LSS                                            Doc 3265-13                                   Filed 05/06/21                                 PageRECEIVED
                                                                                                                                                                                                26 of 32 NYSCEF:




                         46.               Based           on      the        representations                             of        the     defendants                   that        Ernest           Morris                was          safe        and



         trustworthy,               Plaintiff              and       his        parents             allowed                Plaintiff              to     be       under            the      supervision                    of,     and         in     the



         care,       custody,              and       control             of       the       defendants,                        including                when            Plaintiff              was         sexually                abused              by


         Ernest          Morris.


                         47.               Neither               Plaintiff              nor         his          parents                  would              have          allowed                  him         to         be      under              the


         supervision                of,        or    in     the         care,        custody,                  or     control                of       the        defendants,                   or     Ernest               Morris,              if    the


         defendants                had         disclosed                 to       Plaintiff               or        his         parents               that        Morris             was            not        safe         and          was         not



         trustworthy,               and         that       he      in      fact      posed            a danger                   to       Plaintiff              in    that        Morris            was        likely           to      sexually


         abuse       Plaintiff.


                         48.               Neither             Plaintiff             nor      his     parents                  would           have          paid        the       defendants                  to allow               him         to be


         a member                of their           Boy        Scout          Troop,           or to participate                               in their           Scouting                activities,            if the           defendants


         had      disclosed               to   Plaintiff            or his           parents              that       Ernest               Morris             was        not        safe        and        was        not        trustworthy,


         and      that     he in        fact        posed          a danger                to Plaintiff                   in that           Morris               was     likely           to    sexually              abuse           Plaintiff.


                         49.               Neither             Plaintiff             nor      his     parents                  would           have          paid        the       defendants                  to allow               him         to be


         a member                of their           Boy        Scout          Troop,           or to participate                               in their           Scouting                activities,            if the           defendants


         had      disclosed             to Plaintiff                or his           parents              that      they             knew         for        years       that        sexual           predators,                  like      Ernest



         Morris,          were          using          their      position              as a Scout                   leader               and      volunteer                  to    groom             and       to     sexually                 abuse


         children.


                         50.               No       parent          of     ordinary             prudence                       in     comparable                      circumstances                       would             have         allowed


         Plaintiff          to     be      under           the      supervision                     of,     or       in        the        care,        custody,               or     control              of    the        defendants                  or


         Ernest          Morris           if   the        defendants                 had       disclosed                   to        Plaintiff              or    his    parents               that       Morris             was         not         safe


         and     was       not     trustworthy,                    and        that      he in         fact          posed             a danger               to Plaintiff                in that          Morris             was         likely        to



         sexually           abuse          him.




                                                                                                                                          10



                                                                                                                    10 of 16
FILED:                                                                    CLERK                                                             0                                                               INDEX NO.
                                   Case 20-10343-LSS                                        Doc 3265-13                           Filed 05/06/21                               PageRECEIVED
                                                                                                                                                                                    27 of 32 NYSCEF:




                            51.            From            approximately                      1973         through             1974,        Ernest              Morris         used          his        position          of     trust


         and     authority                as a Scout               leader          and      volunteer            of     the      defendants                   to     groom          Plaintiff             and      to   sexually

                                                                                                                                                    Morris'
         abuse         him,         including               during          overnight               Scout        gatherings               at                          home          and      Boy          Scout         camping


         trips        when           Plaintiff             was       under          the       supervision                of,      and          in     the      care,         custody,              or     control          of,     the


         defendants.


                                                         defendants'
                            52.             The                                       Scout            leader         and         volunteer,                   Ernest          Morris,                  sexually           abused


         Plaintiff           multiple              times.


                                                                                                        defendants'
                            53.             The          sexual       abuse           by      the                                   Scout             leader          and      volunteer,                 Ernest          Morris,


         included,                 but     was           not      limited            to,      Morris            masturbating,                       orally           copulating,                and         anally          raping


         Plaintiff,           and         Morris           forcing          Plaintiff           to masturbate                    him.


                                                                                                        defendants'
                            54.             The          sexual       abuse           by      the                                   Scout             leader          and      volunteer,                 Ernest          Morris,


         occurred                 using      property               that      was          owned,           operated,               and/or            controlled               by      the      defendants                  during


         which         time          Plaintiff            was      in the          care,      custody,           or control               of        the      defendants.


                            55.            At      all     relevant          times          the       defendants,              through               their         agents,      servants,                and    employees,


         knew         or should              have          known           that      Ernest           Morris          was        a sexual             abuser          of     children           who         would          use     his


         position            with         them       to        sexually        abuse           Plaintiff          and       other         children.


                            56.             The          defendants                knew           or     should          have           known                 that     Ernest           Morris              was         likely       to



         sexually            abuse         children,              including              Plaintiff,         because              Morris             had       a criminal            history             involving           sexual


         abuse         of     children             prior        to the       time          of Plaintiff           s abuse.


                            57.            At      all     relevant          times          the       defendants,              through               their         agents,      servants,                and       employees,


         knew         or     should          have          known            that     the      sexual         abuse          by      Ernest            Morris           of Plaintiff             was         ongoing.




                                                                                                                               11



                                                                                                            11 of 16
FILED:                                                                   CLERK                                                                0                                                              INDEX NO.
                                 Case 20-10343-LSS                                        Doc 3265-13                               Filed 05/06/21                              PageRECEIVED
                                                                                                                                                                                     28 of 32 NYSCEF:




                           58.             At     all     relevant           times           it was          reasonably                 foreseeable              to the          defendants,                  through          their


                                                                                                                Morris'
         agents,           servants,             and         employees,               that      Ernest                                sexual         abuse          of     children               would         likely       result


         in    injury        to others,             including               the       sexual         abuse           of    Plaintiff           and      other        children               by      Morris.


                           59.             Before             and        during         the      time         he      sexually             abused            Plaintiff,              the      defendants,                through


         their      agents,             servants,            and      employees,                knew           or should               have      known           that          Ernest         Morris           was       sexually


         abusing            Plaintiff            and         other       children.


                           60.             The       defendants,                  through            their      agents,          servants,             and      employees,                    knew        or should            have


                                                                                      Morris'
         known          before             and      during            Ernest                             sexual            abuse         of    Plaintiff            that        Scout             leaders,       volunteers,


         and       other         persons          who          worked            with        youth,          including               other        Scout        leaders            and        volunteers,              had      used


         their      positions              to groom                and     to     sexually            abuse          children.


                           61.             The       defendants,                  through            their      agents,          servants,             and      employees,                    knew        or should            have


                                                                                          Morris'
         known             before           and         during            Ernest                                sexual             abuse          of     Plaintiff               that         such        Scout          leaders,

                                                                                                                                                                         "cured"
         volunteers,               and       other           persons            who      worked               with         youth         could         not     be                           through            treatment             or


         counseling.


                           62.             The          defendants,                 through             their             agents,          servants,             and           employees,                    concealed           the


         sexual         abuse           of children              by      Ernest         Morris          in order             to conceal              their      own        bad        acts        in failing         to protect


         children           from          him,       to protect             their       reputation,                  and      to prevent               victims            of     such         sexual          abuse       by    him


         and       other         Scout          leaders          and      volunteers                 from       coming               forward           during            the     extremely                limited          statute


         of      limitations              prior         to     the      enactment               of     the      current             law,       despite           knowing                   that      Morris          and       other


         abusers           in their         ranks            would         continue             to molest                 children.


                           63.             The          defendants,                through             their         agents,            servants,            and         employees,                   consciously                and



         recklessly               disregarded                   their           knowledge                that         Ernest             Morris            would               use      his         position          with        the


         defendants                to     sexually             abuse        children,            including                 Plaintiff.




                                                                                                                                12



                                                                                                              12 of 16
FILED:                                                               CLERK                                                                    0                                                         INDEX NO.
                               Case 20-10343-LSS                                         Doc 3265-13                             Filed 05/06/21                                 PageRECEIVED
                                                                                                                                                                                     29 of 32 NYSCEF:




                         64.             The         defendants,                 through            their          agents,           servants,              and      employees,                     disregarded                     their


         knowledge                that        Ernest         Morris              would             use       his      position                with          them          to      sexually            abuse               children,



         including             Plaintiff.


                         65.             The         defendants,                 through             their         agents,            servants,              and      employees,                    acted            in     concert


         with       each        other         and/or         with         Ernest          Morris             to     conceal            the          danger         that         Morris          posed          to         children,



         including             Plaintiff,            so   that       Morris              could        continue                 serving              them      despite                their     knowledge                       of    that


         danger.


                         66.             The         defendants,                 through             their         agents,             servants,             and          employees,                  knew            that          their



         negligent,             reckless,             and      outrageous                  conduct                would             inflict          severe         emotional                  and      psychological



         distress,         as well          as personal              physical              injury,           on     others,           including              Plaintiff,              and      he did        in       fact        suffer


         severe          emotional              and         psychological                    distress               and        personal               physical                 injury         as    a result                of      their


         wrongful              conduct.


                         67.             By      reason             of     the     wrongful                  acts         of     the          defendants              as         detailed            herein,              Plaintiff


         sustained             physical          and        psychological                    injuries,              including                 but     not     limited             to,     severe        emotional                     and


         psychological                  distress,         humiliation,                   fright,         dissociation,                  anger,          depression,                     anxiety,       family               turmoil


         and      loss     of      faith,       a severe             shock          to     his       nervous              system,              physical            pain           and        mental         anguish,                  and


         emotional              and         psychological                      damage,             and,       upon             information                   and      belief,                some      or      all        of        these


         injuries         are     of     a permanent                     and     lasting           nature,           and        Plaintiff             has     and/or             will        become          obligated                    to


         expend          sums          of money             for     treatment.


                                                                                 VI.               CAUSES                      OF      ACTION

                                                  A.                FIRST              CAUSE                 OF       ACTION                    - NEGLIGENCE



                         68.             Plaintiff                                                   repeats           and          re-alleges               all    of         his      allegations              above                and


         below.




                                                                                                                               13



                                                                                                            13 of 16
FILED:                                                                CLERK                                                                   0                                                               INDEX NO.
                                 Case 20-10343-LSS                                        Doc 3265-13                            Filed 05/06/21                                PageRECEIVED
                                                                                                                                                                                    30 of 32 NYSCEF:




                          69.             The        defendants                had          a     duty       to      take             reasonable                steps          to        protect              Plaintiff           from


         foreseeable               harm         when          he was          in their           care,      custody,                and       control,         including                  when            he was             a paying


         member            of their         Boy           Scout       Troop          and         when        he was             participarting                   in their            Scouting                 activities.


                          70.             The        defendants               also        had       a duty         to        take       reasonable                steps         to       prevent              Ernest           Morris


         from        using         the     tasks,          premises,                and        instrumentalities                        of      his      position              as their               Scout         leader          and


         volunteer              to target,           groom,           and     sexually              abuse         children,               including              Plaintiff.


                          71.             The     defendants                had       a duty           to warn,              train,       or educate              their        Scout               leaders,        volunteers,


         and       youth         members,                 including            Plaintiff,              about        the        danger             of     sexual          abuse                by     Scout         leaders          and


         volunteers               who       were           involved            in     their         Scouting                 program               and       how          to     avoid               or      minimize             such


         danger.


                          72.             The        defendants                breached                  each        of        the        foregoing               duties                 by        failing         to        exercise


         reasonable               care     to prevent             their        Scout            leader      and         volunteer,                Ernest         Morris,                 from         using        his       position


         with       the    defendants                to     sexually           abuse            Plaintiff          when             Plaintiff            was      in     the        care,           custody,            or    control


         of the      defendants.


                          73.             In breaching                their      duties,           including                 hiring,          retaining,           and         failing              to supervise               Ernest



         Morris;           giving         him         access          to    children;              entrusting                 their          tasks,      premises,                  and            instrumentalities                    to



         him;       failing         to    train       their       personnel               in     the     signs          of     sexual           predation                and        to    protect             children            from


         sexual          abuse       and        other       harm;          failing         to warn           Plaintiff,                his     parents,          and       other              parents           of the         danger


         of     sexual          abuse;      and       failing         to create            a safe        and       secure             environment                  for     Plaintiff                 and      other          children


         who       were          under       their        supervision                and        in their          care,        custody,                and     control,             the        defendants                 created         a


         foreseeable               risk    that       Plaintiff            would          be      sexually           abused               by     Morris.




                                                                                                                               14



                                                                                                            14 of 16
FILED:                                                                 CLERK                                                                        0                                                            INDEX NO.
                              Case 20-10343-LSS                                          Doc 3265-13                                   Filed 05/06/21                              PageRECEIVED
                                                                                                                                                                                        31 of 32 NYSCEF:




                        74.                As       a direct          and      proximate                result             of    the         acts       and     c.= iccions              of     the        defma==tt               their


         Scout         leader         and          voluntee-,                 Ernest          Morris,            groomed                      and       sexually             abused             Plaintiff,              which         has


         eansed         Plaintiff            to     suffer       general           and         special          damages                      as more           fully        described               herein.


                                           VII.              CPLR             1603       -     NO APPORTIONMENT                                                       OF LIABILITY

                        75.                Pursuant             to      CPLR             1603,           the         foregoing                      causes            of    action            are      exmpt              from        the


         operation            of     CPLR              1601                 reason            of    one        or     more              of    the       exemptions                 provided                 in     CPLR           1602,
                                                                  by


         including            but     not         limited       to,     CPLR            1602(2),             CPLR               1602(5),                1602(7)             and    1602(11),                thus        precluding


         defr=a==ts                 from          limiting            their       liability          by        apportioning                          some         portion            of        liability           to     any     joint


         tortfeasor.


                                                                                 VIIL              PRAYER                       FOR            RELIEF

                        76.                Plaintiff           demands             judgment                  against               the        defendants                   named         in     his     causes           of     action,


         together         with         compensatory                      and      punitive              damages                  to be          determined                   at trial,         and         the   interest,           cost


         and     disbursements                       pursuant            to his         causes          of     action,                 and     such           other        and     further            relief       as the        Court


         deems         just     and        proper.


                        77.                Plaintiff           specifically              reserves               the        right         to pursue               additional               causes            of     action,        other


         than     those         outlined               above,          that      are         supported               by         the      facts          pleaded             or    that        may          be    supported             by


         other      facts       learned              in discovery.


         Dated:


                                                                                               MARSH                  LAW FIRM                           PLLC




                                                                                                                                   •
                                                                                               By
                                                                                                             mes           R. Marsh
                                                                                                                    ifer        Freeman
                                                                                                     Robert                Lewis
                                                                                                     jamesmarsh@marsh.law
                                                                                                     jenniferfreeman@=arsh.law
                                                                                                     robertlewis@marsh.law
                                                                                                        31 Hudson                      Yards,            11th      Floor




                                                                                                                                  15



                                                                                                             15 of 16
FILED:               CLERK                                       0                                       INDEX NO.
         Case 20-10343-LSS   Doc 3265-13                Filed 05/06/21                     PageRECEIVED
                                                                                                32 of 32 NYSCEF:




                                   New      York,       NY       10001-2170
                                   Phone:        212-372-3030


                              PFAU       COCHRAN                 VERTETIS                 AMALA   PLLC




                              By
                                     Vincent            . Na
                                     vnappo@pcya                 aw.com
                                     Anelga         Doumanian
                                     adoumadan@pcyalaw.com
                                     31 Hudson              Yards,         11th   Floor
                                     New       York,        NY       10001-2170


                                     Attorneys          for    Plaintiff




                                                       16



                                       16 of 16
